BOWEN, Judge.
In another case involving the “Southwest Molester”, the defendant was indicted and convicted for burglary in the first degree. Sentence was 150 years’ imprisonment.
The two questions raised on appeal concern the propriety and constitutionality of the pretrial identification procedure. The defendant was well represented at trial by an attorney experienced in criminal law. The record before this Court contains no objection to the matters counsel attempts to now raise. There was no motion to suppress the pretrial identification procedure. There was no objection to the in-court identification of the defendant by the prosecu-trix. There was no motion for new trial. In short, there was absolutely no objection of any type made to the manner in which the prosecutrix identified the defendant. Under these circumstances nothing is presented for review. Helton v. State, 372 So.2d 390 (Ala.Cr.App.1979); Rhine v. State, 360 So.2d 1056 (Ala.Cr.App.), cert. denied, Ex parte Rhine, 360 So.2d 1060 (Ala. 1978); Glover v. State, 347 So.2d 592 (Ala. Cr.App.1977); McGuff v. State, 49 Ala.App. 88, 268 So.2d 868, cert. denied, 289 Ala. 746, 268 So.2d 877 (1972); McCary v. State, 47 Ala.App. 630, 259 So.2d 683 (1972); Allen v. State, 47 Ala.App. 566, 258 So.2d 909 (1972).
We have searched the record and found no error. The judgment of the Circuit Court is affirmed.
AFFIRMED.
All Judges concur.